92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Leevy's Funeral Home, Debtor.Gloria Y. LEEVY;  Gregory K. Leevy, Appellants,v.G. William MCCARTHY, Trustee-Appellee.
No. 95-2986.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-95-2288-3-17, BK-94-75327)
Gloria Y. Leevy, Gregory K. Leevy, Appellants Pro Se.  William Earl Calloway, Sr., Eleanor Katherine Wells, ROBINSON, MENDOZA, BARTON, MCCARTHY & CALLOWAY, P.A., Columbia, SC, for Appellee.
D.S.C.
AFFIRMED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing as moot their appeal from the bankruptcy court's orders authorizing the sale of Leevy's Funeral Home, Inc. We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Leevy v. McCarthy, Nos.  CA-95-2288-3-17;  BK-94-75327 (D.S.C. Oct. 12, 1995).  Further, we grant Appellee's motion to strike exhibits which are not part of the record on appeal and deny Appellee's motion to strike the supplement to Appellants' informal brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED